Citation Nr: 0901285	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for arthritis of the right hip before March 2, 2006, and an 
initial rating higher than 30 percent, following a total hip 
replacement, from May 1, 2007.

2. Entitlement to an initial rating higher than 10 percent 
for arthritis of the right knee.

3. Entitlement to a rating higher than 20 percent for a 
herniated disc at L4-L5.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1978 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. Before March 2, 2006, arthritis of the right hip was 
manifested by pain and flexion to 100 degrees, extension to 
30 degrees, abduction to 40 degrees, adduction to 20 degrees, 
and external rotation to 45 degrees without additional 
functional loss due to pain, fatigue, weakness, 
incoordination, or lack of endurance with repetitive use.

2. Following a total right hip replacement on March 2, 2006, 
and the termination of a temporary total disability rating, 
effective May 1, 2007, the right hip disability is manifested 
by less than moderately severe residuals of weakness, pain, 
or limitation of motion.

3. Arthritis of the right knee is manifested by flexion to 
120 degrees with pain and extension to 10 degrees without 
additional functional loss due to pain or instability. 

4. The herniated disc at L4-L5 is manifested by flexion 
greater than 30 degrees without objective neurological 
abnormality or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during a period of 12 months. 



CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
before March 2, 2006, arthritis of the right hip disability 
have not been met; and the criteria for an initial rating 
higher than 30 percent, following a total hip replacement, 
from May 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5054, 5251, 5252 (2008). 

2. The criteria for an initial rating higher than 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 
(2008).

3. The criteria for a rating higher than 20 percent for a 
herniated disc at L4-L5 have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the initial rating claims, the RO provided pre-
adjudication VCAA notice on the underlying claims of service 
connection by letter, dated in May 2004. Where, as here, 
service connection has been granted and the initial 
disability ratings have been assigned, the claims have been 
more than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in a claim for an initial higher rating.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

On the claim for increase for a herniated disc, the RO 
provided pre- and post-adjudication VCAA notice by letters, 
dated in May 2004, in March 2006, and in August 2008.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the symptoms 
had increased in severity and the effect that worsening had 
on employment and daily life.


Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim, the degree of disability assignable, and notice of 
the criteria of the Diagnostic Code under which the claimant 
is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability, the effect that worsening has on 
employment and daily life, and notice of the criteria of the 
Diagnostic Code under which the claimant is rated).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, 
issued in November 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the veteran VA examinations.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).  



VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The evaluation of the same manifestation of a disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 
Also, with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59.

Right Hip 

Factual Background

On VA examination in September 2004, flexion was to 100 
degrees, extension was to 30 degrees, abduction was to 40 
degrees, adduction was to 20 degrees, external rotation was 
to 45 degrees, and internal rotation was to 30 degrees.  The 
veteran experienced discomfort at all extremes of motion.  
There was slight atrophy of the quadriceps.  There was no 
additional functional loss due to pain, fatigue, weakness, 
incoordination, or lack of endurance.

In March 2006, the veteran underwent a right total hip 
replacement.  

On VA examination in July 2007, the veteran stated that the 
pain in his hip had significantly improved after the hip 
replacement, but it still bothered him and he complained of 
stiffness.  He had not had any flare-ups.  

On physical examination, the veteran had 90 degrees of 
flexion, 30 degrees of abduction, and 20 degrees of 
adduction.  Internal rotation was to 30 degrees and external 
rotation was to 45 degrees.  Repetitive motion did not 
significantly worsen the pain and the veteran did not 
complain of fatigue or lack of endurance.  There was apparent 
weakness in the abductors.  There was no ankylosis and the 
joint was stable.  X-rays revealed good alignment of the hip.

A Rating before March 2, 2006 

Before the total hip replacement, arthritis of the right hip 
was rated on limitation of motion.  Under Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated as limitation of motion under 
the appropriate Diagnostic Codes for the specific joint 
involved.  

Limitation of motion of the hip is rated under either 
Diagnostic Code 5251, 5152, or 5253.

Under Diagnostic Code 5251, the criterion for a 10 percent 
rating, which is the maximum rating for limitation of 
extension, is extension limited to 5 degrees.  

Under Diagnostic Code 5252, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.  The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent 
rating is the inability to cross the legs or external 
rotation limited to 15 degrees.  The criterion for the next 
higher rating, 20 percent, is abduction limited to 10 
degrees.

Normal extension of the hip is to 0 degrees and normal 
flexion is to 125 degrees. Normal abduction is to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.



Analysis

On VA examination in 2004, extension was to 30 degrees, which 
does not more nearly approximate or equate to extension to 5 
degrees, the criterion for a separate 10 percent rating under 
Diagnostic Code 5251, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in 2004, flexion was to 100 degrees, which 
does not more nearly approximate or equate to flexion to 45 
degrees, the criterion for a separate 10 percent rating under 
Diagnostic Code 5252, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59. 

On VA examination in 2004, external rotation was to 45 
degrees, which does not more nearly approximate or equate to 
external rotation to 15 degrees, the criterion for a separate 
10 percent rating under Diagnostic Code 5252, considering 
additional functional loss and repetitive use under 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

Adduction was to 20 degrees, but the examiner did not find 
that the veteran could not cross his leg, which does not more 
nearly approximate or equate to the inability to cross the 
legs, the criterion for a separate 10 percent rating under 
Diagnostic Code 5252, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Abduction was to 40 degrees, which does not more nearly 
approximate or equate to abduction limited beyond 10 degrees, 
the criterion for a separate 20 percent rating under 
Diagnostic Code 5252, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

While the veteran experienced discomfort at all extremes of 
motion, there was no additional functional loss due to pain, 
fatigue, weakness, incoordination, or lack of endurance. 



For the above articulated reasons, the preponderance of the 
evidence is against a higher rating for arthritis of the 
right hip, based on limitation of motion, before the total 
hip replacement in March 2006, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Rating from May 1, 2007 

Following a total right hip replacement on March 2, 2006, and 
the termination of a temporary total disability rating, 
effective May 1, 2007, the right hip disability is rated 30 
percent under Diagnostic Code 5054.  Under Diagnostic Code 
5054, the criteria for the next higher rating, 50 percent, 
following a total hip replacement, are moderately severe 
residuals of weakness, pain, or limitation of motion.

On VA examination in July 2007, the veteran stated that the 
pain in his hip had significantly improved after the hip 
replacement, but it still bothered him and he complained of 
stiffness.  He had not had any flare-ups.  

On physical examination, the veteran had 90 degrees of 
flexion, 30 degrees of abduction, and 20 degrees of 
adduction.  Internal rotation was to 30 degrees and external 
rotation was to 45 degrees.  Repetitive motion did not 
significantly worsen the pain and the veteran did not 
complain of fatigue or lack of endurance.  There was apparent 
weakness in the abductors.  There was no ankylosis and the 
joint was stable.  X-rays revealed good alignment of the hip.  

Comparing the findings after the total hip replacement to the 
findings before the replacement, the veteran still has pain, 
but less pain than he had before the replacement.  The 
veteran still has good range of motion in flexion, abduction, 
adduction, and external rotation without significantly 
increasing pain. While there is apparent weakness in the 
abductors, fatigue or lack of endurance was not found. 



For these reasons, the Board does not find moderately severe 
residuals of weakness, pain, or limitation of motion, the 
criteria for the next higher rating.  As the preponderance of 
the evidence is against for a higher rating, following the 
total hip replacement, the benefit-of-the-doubt standard of 
proof does not apply.  
38 U.S.C.A. § 5107(b).

Right Knee Arthritis 

Factual Background

On VA examination in September 2004, the veteran stated the 
knee affected his daily activities and occupation with 
constant pain, which increased with standing more than 10 
minutes, walking more than 40 minutes, and ascending stairs.  
He denied locking or instability.  He stated that he had lost 
about 10 days of work because of the knee disability.

On physical examination, the veteran used a cane and had an 
exaggerated right antalgic gait.  There was no further 
deformity.  Flexion was to 135 degrees with pain and 
extension was to 10 degrees.  There was no evidence of 
instability or additional functional loss due to pain, 
fatigue, weakness, incoordination, or lack of endurance.

On VA examination in July 2007, the veteran complained of 
persistent pain and a feeling of instability with an increase 
in his activities.  He also described a lack of endurance in 
the entire right lower extremity.  The veteran could walk 
about a mile before he had to stop. 

The veteran reported flareups of 1 to 2 times a month, which 
increased the pain. This usually occurred with an increase in 
activities. He cannot sit for prolonged periods of time 
(greater than 2 hours) or stand with all of his weight on the 
right lower extremity due to the knee.



On physical examination, the examiner elicited tenderness to 
palpation of the patella.  The pain worsened with the 
patellar grind test, but the knee did not sublux or dislocate 
when stress was applied.  He also had mild tenderness to 
palpation of the medial joint line.  He was nontender in all 
other areas around the knee.  Range of motion was 0 to 120 
degrees.  Repetition did increase discomfort especially if he 
had to bend his knee down past 30 degrees.  The ligaments 
were normal and stable without increased laxity.  Upon 
performing the McMurry's test, the examiner did not elicit 
any locking or clicking sensations, but noted that the 
veteran experienced a little bit of discomfort when he bent 
to 90 degrees.  The examiner noted that when the veteran had 
flare-ups, it significantly limited the knee, but it did not 
lead to any decreased range of motion, rather it lead to 
increased weakness and fatigue. 

Rating Criteria 

Arthritis of the right knee is currently rated 10 percent 
disabling.  Arthritis is rated on limitation of motion.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated as 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. 

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 
38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability. 

Analysis

On VA examinations, flexion was in the range of 120 to 135 
degrees with pain. Repetition did increase discomfort 
especially if he had to bend his knee down past 30 degrees.  
And while flare-ups did not lead to any decreased range of 
motion, it did result in increased weakness and fatigue.  
Considering weakened movement, excess fatigue, and pain on 
movement, flexion of 120 degrees does not more nearly 
approximate the criteria for a separate 10 percent rating 
under Diagnostic Code 5260, that is, flexion limited to 45 
degrees, considering additional functional loss and 
repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examinations, extension was to 10 degrees, which 
equates to a 10 percent rating under Diagnostic Code 5261, 
but extension limited to 15 degrees, the criterion for a 20 
percent rating, is not shown, considering weakened movement, 
excess fatigue, and pain on movement under 38 C.F.R. §§ 4.40, 
4.45, 4.59.



As for instability, on VA examination in September 2004, 
there was no evidence of instability.  On VA examination in 
July 2007, the knee did not sublux or dislocate when stress 
was applied.  The ligaments were normal and stable without 
increased laxity.  In the absence of evidence of slight 
recurrent subluxation or lateral instability of the knee, the 
criteria for a separate rating under Diagnostic Code 5257 
have not been met. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
arthritis right knee, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Lower Back Disability

Factual Background

On VA examination in September 2004, the veteran described 
constant pain in the lower back, which increased if he walked 
more than 40 meters.  He was not bothered by radicular 
symptoms.  The veteran had no bowel or bladder complaints 
associated with his back condition.  The veteran indicated 
that he had lost 20 days of work, but none were due to a 
physician prescribing bedrest.

On physical examination, forward flexion was to 85 degrees, 
extension was to 20 degrees, lateral flexion, right and left, 
was to 25 degrees, left rotation was to 25 degrees and right 
rotation was to 35 degrees.  He experienced discomfort at all 
extremes.  Heel to toe walking was intact.  The straight leg 
raising elicited pulling discomfort at 60 degrees on the 
right but was negative on the left.  Patrick's test 
demonstrated taut hip abductors on the right.  Hoover and 
Lasegue's tests were both negative. Motor strength was 5/5, 
but with rapid fatigue. Reflexes and sensation were normal.  
The examiner found no additional functional loss due to pain, 
fatigue, weakness, incoordination, lack of endurance, or 
lower extremity radiculopathy. 



On VA examination in July 2007, the veteran complained of 
pain in the right lower back.  The pain was worse in the 
morning, but decreased as the veteran moved around.  He did 
not have any radiating symptoms.  The frequency of flareups 
depended on the veteran's activities.  Bending activities or 
heavy lifting exacerbated his back problems.

On physical examination, flexion was to 80 degrees, extension 
was to 15 degrees, lateral flexion, right and left, was to 15 
degrees, and rotation, right and left, was to 25 degrees.  
Repetitive flexion did not increase the pain, but he did 
experience pain when he got to 45 degrees of flexion.  

Rating Criteria 

The current back disability is rated 20 percent Diagnostic 
Code 5243 for intervertebral disc syndrome. 

Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher rating.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months. 

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), the criteria for the next higher 
rating, 40 percent, are flexion of the thoracolumbar spine to 
30 degrees or less; or where there is favorable ankylosis of 
the entire thoracolumbar spine.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees.  Ankylosis is immobility and consolidation of a 
joint. 

Analysis

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months have not been documented.  

On VA examinations, flexion ranged from 80 to 85 degrees. 
There was no ankylosis. As flexion of the thoracolumbar spine 
was 80 degrees or more, limitation of flexion does not more 
nearly approximate or equate to flexion of 30 degrees or 
less, and as ankylosis is not shown, the criteria for the 
next higher rating under the General Rating Formula for 
Diseases and Injuries of the Spine have not been met.

Also, there is no objective neurologic abnormality to rate 
separately. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability levels and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for arthritis of the 
right hip before March 2, 2006, and an initial rating higher 
than 30 percent, following a total hip replacement, from May 
1, 2007, is denied.

A rating higher than 10 percent for arthritis of the right 
knee is denied.

A rating higher than 20 percent for a herniated disc at L4-L5 
is denied. 


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


